In a proceeding pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission, dated February 15, 1991, which denied the request of the petitioner, Fern Kitograd, to be transferred from one Nassau County Department to another, the petitioner appeals from a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered December 9, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly found that the determination of the Nassau County Civil Service Commission was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222).
Contrary to the appellant’s contention, the Commission did not violate CPLR 7804 (e). Sullivan, J. P., Joy, Friedmann and Goldstein, JJ., concur.